DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/21/2022 has been entered. Claims 1 – 16 and 18 – 21 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 35 USC § 101 rejection previously set forth in the Non-Final office action mailed 03/21/2022.

Response to Arguments
Applicant’s arguments filed 06/21/2022 with respect to 35 USC § 101 have been fully considered and are persuasive.  The 35 USC § 101 rejections have been withdrawn. 
Applicant’s arguments with respect to 35 USC § 102(a)(2) and 35 USC § 103 rejections have been considered but are moot because the amendments to the claims have necessitated a new ground of rejection. As such, the arguments for claims 1, 11, and 16 are considered moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 6, 11, 12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Minster (US-20170267233-A1), hereinafter Minster in view of Iagnemma (US-20180113457-A1), hereinafter Iagnemma.
Regarding claim 1, Minster teaches a computer-implemented method, comprising:
Receiving, by a computing system, stop point data from a plurality of sources, wherein the stop point data comprises point cloud data from a LiDAR and camera data from a camera (see at least [0052] and [0053]: “S130 includes receiving parking space data. S130 functions to enable the autonomous vehicle to receive data (either from an internal source, such as an autonomous vehicle sensor suite, or from an external source, such as another autonomous vehicle or parking agent) that describes parking spaces, availability of one or more parking spaces, or other information related to a parking environment for an autonomous vehicle…  Thus, the parking space data may include raw or pre-processed data that is obtained by or provided by any entity (including the autonomous vehicle). For example, parking space data may include raw sensor data (e.g., red, green, blue (RGB) camera data, LIDAR data, ultrasound data, GPS data, accelerometer data) of an area that includes parking spaces (e.g., a street). In use, the raw parking space data maybe used by the autonomous vehicle and/or associated autonomous vehicle platform to generate useful parking space information”);
Aggregating, by the computing system, the stop point data to a central repository (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
Receiving, by the computing system, a request for stop point data at a particular location from a first vehicle (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
Minster does not teach, but Iagnemma teaches:
Transmitting, by the computing system, a subset of the stop point data at the particular location stored in the central repository to the first vehicle based on a safety condition for the first vehicle, for the surrounding traffic, and for an owner of the first vehicle (see at first [0018] which discloses that an autonomous driving control system includes elements remote from the vehicle, and that the autonomous driving control system transmits a “continuously updated choice of a selected stopping place”, or a “subset” of potential stopping places. This choice includes data about the stopping place such as coordinates. Further, [0021] which teaches that stopping point data is used to select a stopping point, and the data is “Current signals are received from sensors or one or more other sources current signals representing perceptions of actual conditions at one or more of the potential stopping places. The stored data is updated based on changes in the perceptions of actual conditions. The updated stored data is exposed to a process that selects a stopping place for the vehicle from among the currently feasible stopping places”. See further [0061]: “Even when the specified goal position is on a road or other drivable feature, the coordinates may correspond to a location on the road that is not an acceptable stopping place (e.g., because it is not a safe or legal stopping place), such as a stopping place in the middle of the road or at the side of a busy highway. We use the term “acceptable” broadly to refer to satisfying one or more criteria for evaluating the appropriateness of a stopping place as a place where, for example, the pick up or drop-off or other stopped activity can be done safely or legally or conveniently or expeditiously, among other criteria”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Minster with the safety conditions for the stopping point as taught by Iagnemma because it would provide the benefit of improving passenger satisfaction and safety by providing a stopping place that is [0047]: “a stopping place that is acceptable because it is safe, legal, and convenient for the passenger.”

Regarding claim 2, the combination of Minster and Iagnemma teaches the computer-implemented method of claim 1.
Minster further teaches wherein the stop point data includes mapping and pictorial data associated with stop points and the plurality of sources includes at least one of vehicles, satellites, or road sensors (see at least [0052] - [0054]: “(see at least [0052] and [0053]: “S130 includes receiving parking space data. S130 functions to enable the autonomous vehicle to receive data (either from an internal source, such as an autonomous vehicle sensor suite, or from an external source, such as another autonomous vehicle or parking agent) that describes parking spaces, availability of one or more parking spaces, or other information related to a parking environment for an autonomous vehicle…  Thus, the parking space data may include raw or pre-processed data that is obtained by or provided by any entity (including the autonomous vehicle). For example, parking space data may include raw sensor data (e.g., red, green, blue (RGB) camera data, LIDAR data, ultrasound data, GPS data, accelerometer data) of an area that includes parking spaces (e.g., a street). In use, the raw parking space data maybe used by the autonomous vehicle and/or associated autonomous vehicle platform to generate useful parking space information… As a second example, parking space data may include processed sensor data (e.g., RGB camera data and/or LIDAR data with parking spaces linked to map coordinates and tagged or highlighted). The processed sensor data may include data from a subject autonomous vehicle, other autonomous vehicles, and third-party sensors (e.g., cameras and the like”).

Regarding claim 3, The combination of Minster and Iagnemma teaches the computer-implemented method of claim 2.
Minster further teaches: 
Wherein the mapping and pictorial data associated with the stop points includes the point cloud data of a LiDAR (see at least [0054]: “As a second example, parking space data may include processed sensor data (e.g., RGB camera data and/or LIDAR data with parking spaces linked to map coordinates and tagged or highlighted). The processed sensor data may include data from a subject autonomous vehicle, other autonomous vehicles, and third-party sensors (e.g., cameras and the like)”).

Regarding claim 4, The combination of Minster and Iagnemma teaches the computer-implemented method of claim 1.
Minster further teaches:
Wherein the stop point data includes location coordinates of available stop points (see at least [0037] “Parking parameters preferably include any information describing the parking needs or desires of an autonomous vehicle. For example, parking parameters may include parking geographic parameters (e.g., a parking space must be within some distance of an address or coordinate, a parking space must be on a particular street, it is preferable for a parking space to be in a particular neighborhood or area, a parking space must be accessible by disabled individuals), parking time parameters (e.g., parking start time, parking end time, parking duration), parking accessibility parameters (e.g., must be able to access the vehicle during the day, must be able to have repeated access), parking cost parameters (e.g., must be below a certain cost per hour), parking space physical parameters (e.g., space must be a certain size or shape), parking amenity parameters (e.g., charging port available), parking space type parameters (e.g., commercial vehicle spaces) any parameters related to parking (e.g., parking space corresponds to a particular parking permit, parking space is owned by a particular company or individual, parking space is legal to park in, space may only be used for short term pauses because it is not an official parking space), and/or ability to wirelessly or electronically transact with a parking space or parking agent to acquire a parking space”; see also [0055]);
And the plurality of sources includes at least one of vehicles or road sensors (see at least [0039]: “Parking parameters are preferably received by systems, including one or more processors, of the autonomous vehicle responsible for identifying parking spaces, but may additionally or alternatively be received by any suitable system. For example, an autonomous vehicle may transmit parking parameters to an autonomous vehicle platform, which may include an onboard computer, that aggregates parking sensor data (discussed in later sections); in this example, the autonomous vehicle platform may attempt to identify a potential parking space for the autonomous vehicle based on the parking parameters and/or the parking sensor data. As another example, an autonomous vehicle may transmit parking parameters to another autonomous vehicle, which may then use them to aid in the search for a suitable parking space”).

Regarding claim 5, The combination of Minster and Iagnemma teaches the computer-implemented method of claim 1.
Minster further teaches:
Receiving, by the computing systems, from the first vehicle, a request to reserve a stop point at the particular location and updating, by the computing system, the central repository with the request to reserve the stop point at the particular location (see at least [0044]: “In a third example, S120 may be used to inform other autonomous vehicles or parking space agent to reserve an available parking space. In such example, the autonomous vehicle may transmit a parking request where the parking request includes parking parameters and an ancillary request to reserve a parking space. Thus, an entity receiving the parking request may assist the autonomous vehicle by reserving an available parking space for the autonomous vehicle making the parking request. For instance, when the receiving entity is a parking agent (e.g., an electronic device that may autonomous or semi-autonomous operate to manage one or more parking spaces), the parking agent may designate an available parking space under the agent's control as being unavailable or reserved. In this way, upon arrival of the autonomous vehicle at the parking space and confirmation of the autonomous vehicle's identity, the parking agent would allow (or release the reservation or the like) the autonomous vehicle to park”).

Regarding claim 6, The combination of Minster and Iagnemma teaches the computer-implemented method of claim 5.
Minster further teaches wherein the request to reserve the stop point at the particular location is determined by the first vehicle based on analyzing - 36 -SMRH Ref. No.: 58NK-299231-USPony.Al Ref. No: PN131 the stop point data at the particular location that a stop point is available at the particular location (see at least [0044]: “In a third example, S120 may be used to inform other autonomous vehicles or parking space agent to reserve an available parking space. In such example, the autonomous vehicle may transmit a parking request where the parking request includes parking parameters and an ancillary request to reserve a parking space. Thus, an entity receiving the parking request may assist the autonomous vehicle by reserving an available parking space for the autonomous vehicle making the parking request. For instance, when the receiving entity is a parking agent (e.g., an electronic device that may autonomous or semi-autonomous operate to manage one or more parking spaces), the parking agent may designate an available parking space under the agent's control as being unavailable or reserved. In this way, upon arrival of the autonomous vehicle at the parking space and confirmation of the autonomous vehicle's identity, the parking agent would allow (or release the reservation or the like) the autonomous vehicle to park”).

Regarding claim 11, Minster teaches a computing system comprising:
At least one processor and- 37 -SMRH Ref. No.: 58NK-299231-USPony.Al Ref. No: PN131 a memory storing instructions (see at least [0084]: “The method of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with an autonomous vehicle platform. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions”) that, when executed by the at least one processor, cause the computing system to perform:
Receiving, by a computing system, stop point data from a plurality of sources, wherein the stop point data comprises point cloud data from a LiDAR and camera data from a camera (see at least [0052] and [0053]: “S130 includes receiving parking space data. S130 functions to enable the autonomous vehicle to receive data (either from an internal source, such as an autonomous vehicle sensor suite, or from an external source, such as another autonomous vehicle or parking agent) that describes parking spaces, availability of one or more parking spaces, or other information related to a parking environment for an autonomous vehicle…  Thus, the parking space data may include raw or pre-processed data that is obtained by or provided by any entity (including the autonomous vehicle). For example, parking space data may include raw sensor data (e.g., red, green, blue (RGB) camera data, LIDAR data, ultrasound data, GPS data, accelerometer data) of an area that includes parking spaces (e.g., a street). In use, the raw parking space data maybe used by the autonomous vehicle and/or associated autonomous vehicle platform to generate useful parking space information”);
Aggregating, by the computing system, the stop point data to a central repository (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
Receiving, by the computing system, a request for stop point data at a particular location from a first vehicle (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
Minster does not teach, but Iagnemma teaches:
Transmitting, by the computing system, a subset of the stop point data at the particular location stored in the central repository to the first vehicle based on a safety condition for the first vehicle, for the surrounding traffic, and for an owner of the first vehicle (see at first [0018] which discloses that an autonomous driving control system includes elements remote from the vehicle, and that the autonomous driving control system transmits a “continuously updated choice of a selected stopping place”, or a “subset” of potential stopping places. This choice includes data about the stopping place such as coordinates. Further, [0021] which teaches that stopping point data is used to select a stopping point, and the data is “Current signals are received from sensors or one or more other sources current signals representing perceptions of actual conditions at one or more of the potential stopping places. The stored data is updated based on changes in the perceptions of actual conditions. The updated stored data is exposed to a process that selects a stopping place for the vehicle from among the currently feasible stopping places”. See further [0061]: “Even when the specified goal position is on a road or other drivable feature, the coordinates may correspond to a location on the road that is not an acceptable stopping place (e.g., because it is not a safe or legal stopping place), such as a stopping place in the middle of the road or at the side of a busy highway. We use the term “acceptable” broadly to refer to satisfying one or more criteria for evaluating the appropriateness of a stopping place as a place where, for example, the pick up or drop-off or other stopped activity can be done safely or legally or conveniently or expeditiously, among other criteria”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Minster with the safety conditions for the stopping point as taught by Iagnemma because it would provide the benefit of improving passenger satisfaction and safety by providing a stopping place that is [0047]: “a stopping place that is acceptable because it is safe, legal, and convenient for the passenger.”

Regarding claim 12, The combination of Minster and Iagnemma teaches the computing system of claim 11.
Minster further teaches wherein the instructions cause the computing system to further perform:
Receiving from the first vehicle, a request to reserve a stop point at the particular location and updating the central repository with the request to reserve the stop point at the particular location (see at least [0044]: “In a third example, S120 may be used to inform other autonomous vehicles or parking space agent to reserve an available parking space. In such example, the autonomous vehicle may transmit a parking request where the parking request includes parking parameters and an ancillary request to reserve a parking space. Thus, an entity receiving the parking request may assist the autonomous vehicle by reserving an available parking space for the autonomous vehicle making the parking request. For instance, when the receiving entity is a parking agent (e.g., an electronic device that may autonomous or semi-autonomous operate to manage one or more parking spaces), the parking agent may designate an available parking space under the agent's control as being unavailable or reserved. In this way, upon arrival of the autonomous vehicle at the parking space and confirmation of the autonomous vehicle's identity, the parking agent would allow (or release the reservation or the like) the autonomous vehicle to park”).

Regarding claim 16, Minster teaches a non-transitory computer-readable storage medium including instructions (see at least [0084]: “The method of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with an autonomous vehicle platform. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions”);
 That, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
Receiving, by a computing system, stop point data from a plurality of sources, wherein the stop point data comprises point cloud data from a LiDAR and camera data from a camera (see at least [0052] and [0053]: “S130 includes receiving parking space data. S130 functions to enable the autonomous vehicle to receive data (either from an internal source, such as an autonomous vehicle sensor suite, or from an external source, such as another autonomous vehicle or parking agent) that describes parking spaces, availability of one or more parking spaces, or other information related to a parking environment for an autonomous vehicle…  Thus, the parking space data may include raw or pre-processed data that is obtained by or provided by any entity (including the autonomous vehicle). For example, parking space data may include raw sensor data (e.g., red, green, blue (RGB) camera data, LIDAR data, ultrasound data, GPS data, accelerometer data) of an area that includes parking spaces (e.g., a street). In use, the raw parking space data maybe used by the autonomous vehicle and/or associated autonomous vehicle platform to generate useful parking space information”);
Aggregating, by the computing system, the stop point data to a central repository (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
Receiving, by the computing system, a request for stop point data at a particular location from a first vehicle (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
Minster does not teach, but Iagnemma teaches:
Transmitting, by the computing system, a subset of the stop point data at the particular location stored in the central repository to the first vehicle based on a safety condition for the first vehicle, for the surrounding traffic, and for an owner of the first vehicle (see at first [0018] which discloses that an autonomous driving control system includes elements remote from the vehicle, and that the autonomous driving control system transmits a “continuously updated choice of a selected stopping place”, or a “subset” of potential stopping places. This choice includes data about the stopping place such as coordinates. Further, [0021] which teaches that stopping point data is used to select a stopping point, and the data is “Current signals are received from sensors or one or more other sources current signals representing perceptions of actual conditions at one or more of the potential stopping places. The stored data is updated based on changes in the perceptions of actual conditions. The updated stored data is exposed to a process that selects a stopping place for the vehicle from among the currently feasible stopping places”. See further [0061]: “Even when the specified goal position is on a road or other drivable feature, the coordinates may correspond to a location on the road that is not an acceptable stopping place (e.g., because it is not a safe or legal stopping place), such as a stopping place in the middle of the road or at the side of a busy highway. We use the term “acceptable” broadly to refer to satisfying one or more criteria for evaluating the appropriateness of a stopping place as a place where, for example, the pick up or drop-off or other stopped activity can be done safely or legally or conveniently or expeditiously, among other criteria”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Minster with the safety conditions for the stopping point as taught by Iagnemma because it would provide the benefit of improving passenger satisfaction and safety by providing a stopping place that is [0047]: “a stopping place that is acceptable because it is safe, legal, and convenient for the passenger.”

Claims 7-10, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Minster in view of Iagnemma and Kubo (US-20190259275-A1), hereinafter Kubo.

Regarding claim 7, The combination of Minster and Iagnemma teaches the computer-implemented method of claim 1.
Minster further teaches: 
Receiving, by the computing system, from the first vehicle, a request to coordinate stop points at the particular location (see at least [0041]: “S120 includes transmitting a parking request. S120 functions to enable the autonomous vehicle to inform other entities that the vehicle is searching for a parking space. Depending on the information transmitted and the intended recipient of the parking request, S120 may enable the autonomous vehicle to request assistance for varying aspects of parking. The parking request preferably includes one or more of the parking parameters and optionally, location information of the autonomous vehicle transmitting the request and/or ride or pickup request data”); 
And transmitting, by the computing system, to the first vehicle, location coordinates of the stop point currently occupied by the second vehicle (see at least Figure 5, item 520 and [0016]: “The system 500 functions to enable autonomous vehicle 510 to locate and/or identify an available parking space. Additionally, the system 500 functions to enable autonomous vehicle 510 to transaction to complete a transaction for obtaining or securing a parking space. For example, the vehicle routing coordinator 520 may provide instruction to the autonomous vehicle 510 to park in a specific geographic area associated with a ridesharing request or the like. In response, the autonomous vehicle 510 may transmit a parking request to a parking facilitator 540 and the plurality of autonomous vehicles 550 for assisting in identifying a parking location in the geographic area. The plurality of autonomous vehicles 550 may collect parking space information, including available parking spaces, and the parking facilitator 540 may identify any available spaces under its management and both the facilitator 540 and the plurality of autonomous vehicles 550 may transmit the parking space information to the autonomous vehicle 510. Based on the parking space data provided by the facilitator 540 and the plurality of AVs 550, as well as parking space information obtained from the sensors associated with the autonomous vehicle 510, the autonomous vehicle 510 may be able to identify one or more available spaces and locate, at least one, of the spaces for parking”).
Minster does not teach, however Kubo teaches receiving, by the computing system, from a second vehicle, an indication that the second vehicle will soon depart a stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minster because as taught by Kubo, this improvement would make it easier for the rider of the first autonomous vehicle to find parking in a crowded area without needing to search or circle for a space to be vacated.

Regarding claim 8, the combination of Minster, Iagnemma, and Kubo teaches the computer-implemented method of claim 7.
Minster further teaches wherein the request to coordinate a stop point at the particular location is determined by the first vehicle based on analyzing the stop point data at the particular location that a stop point is not available at the particular location (see at least [0050]: “In a variation of a preferred embodiment, a second parking request may be sent if the first parking response is unsuccessful (e.g., there is no response, the response indicates no suitable spaces are available, transmission failure, timeout of the parking request, etc.). The second parking request may include updated location, parking request information, and/or travel information of the autonomous vehicle and thus, the second request may be a modified parking request that takes into consideration in changes in the circumstances of the autonomous vehicle. Alternatively, the initial parking request may simply repeat itself until the request is satisfied or met with a suitable response to the autonomous vehicle”).

Regarding claim 9, the combination of Minster, Iagnemma, and Kubo teaches the computer-implemented method of claim 7.
Minster teaches wherein the method further comprises: 
Transmitting, by the computing system, an instruction to the second vehicle to delay departing the stop point at the particular location to allow the first vehicle to arrive at the stop point at the particular location within a time period (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”). Where here the autonomous vehicle would have to delay departing the stop part in order to occupy the spot until the first vehicle arrives.

Regarding claim 10, the combination of Minster, Iagnemma, and Kubo teaches the computer-implemented method of claim 9:  
Transmitting, by the computing system, an instruction to a third vehicle, nearby the particular location, to occupy the stop point at the particular location until the first vehicle arrives (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”).
Minster does not teach, but Kubo teaches receiving, by the computing system, from the second vehicle, an indication that the second vehicle needs to depart immediately from the stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
Because Minster teaches the concept of transmitting a request for a vehicle to occupy a space, and Kubo teaches the notification to another vehicle to alert that it is leaving, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minster in order to create a system which would call a third vehicle to occupy the space so as to reserve it to the first vehicle. This would confer the benefits of not forcing the second vehicle to remain in place longer than it has to, while still physically occupying the space in order to reserve it for the first vehicle.

Regarding claim 13, The combination of Minster and Iagnemma teaches the computing system of claim 11.
Minster further teaches wherein the instructions cause the computing system to further perform: 
Receiving, by the computing system, from the first vehicle, a request to coordinate stop points at the particular location (see at least [0041]: “S120 includes transmitting a parking request. S120 functions to enable the autonomous vehicle to inform other entities that the vehicle is searching for a parking space. Depending on the information transmitted and the intended recipient of the parking request, S120 may enable the autonomous vehicle to request assistance for varying aspects of parking. The parking request preferably includes one or more of the parking parameters and optionally, location information of the autonomous vehicle transmitting the request and/or ride or pickup request data”); 
And transmitting, by the computing system, to the first vehicle, location coordinates of the stop point currently occupied by the second vehicle (see at least Figure 5, item 520 and [0016]: “The system 500 functions to enable autonomous vehicle 510 to locate and/or identify an available parking space. Additionally, the system 500 functions to enable autonomous vehicle 510 to transaction to complete a transaction for obtaining or securing a parking space. For example, the vehicle routing coordinator 520 may provide instruction to the autonomous vehicle 510 to park in a specific geographic area associated with a ridesharing request or the like. In response, the autonomous vehicle 510 may transmit a parking request to a parking facilitator 540 and the plurality of autonomous vehicles 550 for assisting in identifying a parking location in the geographic area. The plurality of autonomous vehicles 550 may collect parking space information, including available parking spaces, and the parking facilitator 540 may identify any available spaces under its management and both the facilitator 540 and the plurality of autonomous vehicles 550 may transmit the parking space information to the autonomous vehicle 510. Based on the parking space data provided by the facilitator 540 and the plurality of AVs 550, as well as parking space information obtained from the sensors associated with the autonomous vehicle 510, the autonomous vehicle 510 may be able to identify one or more available spaces and locate, at least one, of the spaces for parking”).
Minster does not teach, however Kubo teaches receiving, by the computing system, from a second vehicle, an indication that the second vehicle will soon depart a stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minster because as taught by Kubo, this improvement would make it easier for the rider of the first autonomous vehicle to find parking in a crowded area without needing to search or circle for a space to be vacated.

Regarding claim 14, the combination of Minster, Iagnemma, and Kubo teaches the computing system of claim 13.
Minster further teaches wherein the instructions cause the computing system to further perform: 
Transmitting an instruction to the second vehicle to delay departing the stop point at the particular location to allow the first vehicle to arrive at the stop point at the particular location within a time period (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”). Where here the autonomous vehicle would have to delay departing the stop part in order to occupy the spot until the first vehicle arrives.

Regarding claim 15 the combination of Minster, Iagnemma, and Kubo teaches the computing system of claim 14.
Minster further teaches transmitting, by the computing system, an instruction to a third vehicle, nearby the particular location, to occupy the stop point at the particular location until the first vehicle arrives (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”).
Minster does not teach, but Kubo teaches receiving, by the computing system, from the second vehicle, an indication that the second vehicle needs to depart immediately from the stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
Because Minster teaches the concept of transmitting a request for a vehicle to occupy a space, and Kubo teaches the notification to another vehicle to alert that it is leaving, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minster in order to create a system which would call a third vehicle to occupy the space so as to reserve it to the first vehicle. This would confer the benefits of not forcing the second vehicle to remain in place longer than it has to, while still physically occupying the space in order to reserve it for the first vehicle.

Regarding claim 18, The combination of Minster and Iagnemma teaches the non-transitory computer-readable storage medium of claim 16.
Minster further teaches wherein the instructions, when executed, cause the computing system to further perform: 
Receiving, by the computing system, from the first vehicle, a request to coordinate stop points at the particular location (see at least [0041]: “S120 includes transmitting a parking request. S120 functions to enable the autonomous vehicle to inform other entities that the vehicle is searching for a parking space. Depending on the information transmitted and the intended recipient of the parking request, S120 may enable the autonomous vehicle to request assistance for varying aspects of parking. The parking request preferably includes one or more of the parking parameters and optionally, location information of the autonomous vehicle transmitting the request and/or ride or pickup request data”); 
And transmitting, by the computing system, to the first vehicle, location coordinates of the stop point currently occupied by the second vehicle (see at least Figure 5, item 520 and [0016]: “The system 500 functions to enable autonomous vehicle 510 to locate and/or identify an available parking space. Additionally, the system 500 functions to enable autonomous vehicle 510 to transaction to complete a transaction for obtaining or securing a parking space. For example, the vehicle routing coordinator 520 may provide instruction to the autonomous vehicle 510 to park in a specific geographic area associated with a ridesharing request or the like. In response, the autonomous vehicle 510 may transmit a parking request to a parking facilitator 540 and the plurality of autonomous vehicles 550 for assisting in identifying a parking location in the geographic area. The plurality of autonomous vehicles 550 may collect parking space information, including available parking spaces, and the parking facilitator 540 may identify any available spaces under its management and both the facilitator 540 and the plurality of autonomous vehicles 550 may transmit the parking space information to the autonomous vehicle 510. Based on the parking space data provided by the facilitator 540 and the plurality of AVs 550, as well as parking space information obtained from the sensors associated with the autonomous vehicle 510, the autonomous vehicle 510 may be able to identify one or more available spaces and locate, at least one, of the spaces for parking”).
Minster does not teach, however Kubo teaches receiving, by the computing system, from a second vehicle, an indication that the second vehicle will soon depart a stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minster because as taught by Kubo, this improvement would make it easier for the rider of the first autonomous vehicle to find parking in a crowded area without needing to search or circle for a space to be vacated.

Regarding claim 19, the combination of Minster, Iagnemma, and Kubo teaches the non-transitory computer-readable storage medium of claim 18.
Minster further teaches wherein the instructions, when executed, cause the computing system to further perform: transmitting an instruction to the second vehicle to delay departing the stop point at the particular location to allow the first vehicle to arrive at the stop point at the particular location within a time period (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”). Where here the autonomous vehicle would have to delay departing the stop part in order to occupy the spot until the first vehicle arrives.

Regarding claim 20, the combination of Minster, Iagnemma, and Kubo teaches the non-transitory computer-readable storage medium of claim 19.
Minster further teaches wherein the instructions, when executed, cause the computing system to further perform: 
Transmitting, by the computing system, an instruction to a third vehicle, nearby the particular location, to occupy the stop point at the particular location until the first vehicle arrives (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”).
Minster does not teach, but Kubo teaches receiving, by the computing system, from the second vehicle, an indication that the second vehicle needs to depart immediately from the stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
Because Minster teaches the concept of transmitting a request for a vehicle to occupy a space, and Kubo teaches the notification to another vehicle to alert that it is leaving, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minster in order to create a system which would call a third vehicle to occupy the space so as to reserve it to the first vehicle. This would confer the benefits of not forcing the second vehicle to remain in place longer than it has to, while still physically occupying the space in order to reserve it for the first vehicle.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Minster in view of Iagnemma and Sadeghi (US-20170323227-A1), hereinafter Sadhegi.
The combination of Minster and Iagnemma teaches the computer-implemented method of claim 1.
Minster does not teach, but Sadhegi teaches wherein the method further comprises: 
Receiving, by the computing system, an indication that the reserved stop point is devoid of vehicles for a threshold time period after a beginning of a reserved time; and cancelling the request to reserve the stop point so that the stop point is available for reservation by other vehicles (see at least [0107]: “When the parking meter has determined that the user has not arrived in the allotted amount of time, it may also communicate a notification over the network to cancel the meter's reservation (step S518). Once the user's reservation has been canceled due to expiration of the Meter Reservation Timer, the user may be notified of the cancellation (step S520).”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the invention of Minster and Iagnemma with the cancellation feature as taught by Sadhegi because it would provide the benefit of greater efficiency by ensuring that parking spaces are not needlessly reserved if a user is not going to occupy it.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664          

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664